ALLEN, J.
1. A lease of real estate is a conveyance by the owner of an estate in land of a portion of the owner’s interest therein to the lessee for a term than the owner’s own, and it passes a present interest in the land. Such a conveyance for a consideration constitutes a sale of an interest in real estate.
2. Under Section 8621, General Code, no action shall be brought whereby to charge the defendant upon an agreement, promise or contract to pay a commission for securing a tenant under a lease for years of real estate unless the agreement upon which such action is brought or some memorandum or note thereof is in writing and signed by the party to be charged therewith, or some other person thereunto by him or her lawfully authorized.
Judgment of the court of appeals reversed and that of the court .of common pleas affirmed.
Marshall, C. J., Day, Kinkade and Robinson, JJ., concur.